Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-12 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osaka et al. [US PGPUB 20120061714] in view of Calder et al. [US PGPUB 20100032687] and in view of Ahn et al. [US PGPUB 20090033212] (hereinafter Osaka, Calder and Ahn).

Regarding claim 1, referring to Fig. 2B of Osaka and the teaching of plurality of light-emitting units partition by charge generation layer (Para 228), Osaka teaches a device comprising:
a first electrode (301, Para 219);
a second electrode (303, Para 219); and
a hybrid emissive stack (312s/313s, Fig. 2B) disposed between the first electrode and the second electrode (Fig. 2B), the stack comprising:
a first emissive unit (bottommost 312, Para 219) comprise an organic emissive unit (Para 219/185/186 –same structure);
a first charge generation layer (313, Para 220) that is disposed over the first emissive unit (Fig. 2B);
a second emissive unit (Fig. 2B) comprise an organic emissive unit (Para 219/185/186 –same structure) that is disposed over the first charge generation layer (Fig. 2B);
a second charge generation layer (Fig. 2B) that is disposed over the second emissive unit (Fig. 2B);
a third emissive unit that (Fig. 2B) comprise an organic emissive unit (Para 219/185/186 –same structure) that is disposed over the second charge generation layer (Fig. 2B);
a third charge generation layer (Fig. 2B) that is disposed over the third emissive unit; and 
a fourth emissive unit (Fig. 2B) comprise an organic emissive unit (Para 219/185/186 –same structure) that is disposed over the third charge generation layer.
Osaka does not specifically, disclose that the first, second and third emissive units comprises fluorescent blue organic emissive unit; and 
the fourth emissive unit comprises a phosphorescent organic emissive.
However, it is noted that Osaka teaches using red, green and blue light emitting units to emit white light (Para 229).
Referring to the invention of Calder, Calder teaches a device where multiple red, blue and green light emitting layers are stacked between electrodes 150 and 153 (Fig. 8/9, Para 72).
Calder further teaches that the number of each of the color pairs can be varied so that a desired color rendering index (CRI) can be achieved (Para 72).
In view of such teaching by Calder, it would have been obvious to a person having ordinary skills in the art to have the device of Osaka comprises the teachings of Calder based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143) such as emitting desired color temperature.
Moreover, in view of Calder, it seems obvious that the arrangement of the light emitting unit is a result-effective variable to arrive at a desired color temperature.
Thus, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II).
Referring to the invneiton of Ahn, Ahn teaches forming light emitting layers between electrodes, wherein blue light emitting unit is fluorescent blue (Para 36), while red and green are phosphorescent (Para 36).
In view of such teaching by Ahn, it would have been obvious to a person having ordinary skills in the art to have the modified device of Osaka comprises the teachings of Ahn based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 2, Osaka teaches a device wherein the first emissive unit is disposed over the first electrode, and wherein the first electrode is an anode (Para 219).

Regarding claim 3, the modified device of Osaka specifically in view of Calder and Ahn teaches a device wherein the phosphorescent organic emissive unit of the fourth emissive unit comprises a phosphorescent green organic emitter (Calder, Para 72/Ahn, Para 36).

Regarding claim 4, the modified device of Osaka specifically in view of Ahn teaches a device wherein the phosphorescent organic emissive unit of the fourth emissive unit comprises a phosphorescent yellow organic emitter (in view of the orange emitting layer, Para 72).

Regarding claim 5, the modified device of Osaka specifically in view of Calder and Ahn teaches a device wherein the phosphorescent organic emissive unit of the fourth emissive unit comprises a phosphorescent red organic emitter (Calder, Para 72/Ahn, Para 36).

Regarding claim 6, the modified device of Osaka specifically in view of Calder and Ahn teaches a device wherein the phosphorescent organic emissive unit of the fourth emissive unit comprises a phosphorescent red organic emitter and a phosphorescent green organic emitter (Calder, Fig. 8/9, Para 72; where color stacking of layers 134/133 are considered as a unit).

Regarding claim 7, the modified device of Osaka specifically in view of Ahn teaches a device wherein at least one selected from the group consisting of: the first emissive unit that comprises the first fluorescent blue organic emissive unit, the second emissive unit that comprises the second fluorescent blue organic emissive unit, and the third emissive unit that comprises the third fluorescent blue organic emissive unit is configured to emit blue light in a different color region (Claim 10).

Regarding claim 8, Osaka teaches a device wherein at least one selected from the group consisting of: the first charge generation layer, the second charge generation layer, and the third charge generation layer is comprised of at least one selected from the group consisting of: an n-doped layer and a p-doped layer for injection of at least one of electrons and holes, and a material configured to enable injection of at least one of electrons and holes (Para 220).

Regarding claim 10, the modified device of Osaka specifically in view of Ahn teaches a device further comprising an electron blocking layer disposed on a side of the fourth emissive unit (where the stacked layers are formed between electron and hole blocking layer, Figs. 1-3; wherein the layers block electrons and hole from diffusing into adjacent transport layers; Ahn, Para 72).

Regarding claim 11, the modified device of Osaka specifically in view of Ahn teaches a device further comprising a hole blocking layer disposed on a side of the fourth emissive unit (where the stacked layers are formed between electron and hole blocking layer, Figs. 1-3; wherein the layers block electrons and hole from diffusing into adjacent transport layers; Ahn, Para 72).

Regarding claim 12, the modified device of Osaka specifically in view of Ahn teaches a device further comprising: an electron blocking layer disposed on a first side of the fourth emissive unit; and a hole blocking layer disposed on a second side of the fourth emissive unit (where the stacked layers are formed between electron and hole blocking layer, Figs. 1-3; wherein the layers block electrons and hole from diffusing into adjacent transport layers; Ahn, Para 72).

Regarding claim 14, Osaka teaches a device wherein further comprising a barrier layer disposed over the device (Para 250; due to the usage in at least one of the list electronic device).

Regarding claim 15, Osaka teaches a device wherein the device is at least one type selected from the group consisting of: flat panel displays, computer monitors, medical monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, color tunable or color temperature tunable lighting sources, heads up displays, fully transparent displays, flexible displays, laser printers, telephones, cell phones, personal digital assistants (PDAs), laptop computers, digital cameras, camcorders, viewfinders, micro-displays, vehicles, a large area wall, theater or stadium screen, and a sign (Para 250). 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osaka in view of Calder and Ahn and further in view of Chuman et al. [US PGPUB 20040217989] (hereinafter Chuman).

Regarding claim 9, the modified device of Osaka teaches the limitation of claims upon which it depends.
The modified device does not specifically teach the limitations of claim 9.
Referring to the invention of Chuman, Chuman teaches reversing to the position of the anode and the cathode of a device (Para 48).
In view of such teaching by Chuman, it would have been obvious to a person having ordinary skills in the art to have the modified invention comprise the teaching of Chuman based on the desired emitting surface.


Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osaka in view of Calder and Ahn and further in view of Chatterjee et al. [US PGPUB 20130070060] (hereinafter Chatterjee).

Regarding claim 13, the modified device of Osaka teaches the limitation of claims upon which it depends (where Osaka teaches a camera, Para 250).
The modified device does not specifically teach the limitations of claim 9.
Referring to the invention of Chatterjee, Chatterjee teaches forming the lens of a camera to include a color filter (Claim 35).
In view of such teaching by Chatterjee, it would have been obvious to a person having ordinary skills in the art to have the modified invention comprise the teaching of Chatterjeeto to filter out unwanted wavelength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819